Case 16-29118        Doc 31     Filed 04/22/19     Entered 04/22/19 15:55:28          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 29118
         Felicia Y McGivens

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/12/2016.

         2) The plan was confirmed on 11/10/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 08/23/2018.

         6) Number of months from filing to last payment: 23.

         7) Number of months case was pending: 31.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-29118             Doc 31         Filed 04/22/19    Entered 04/22/19 15:55:28                 Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                    $9,368.70
           Less amount refunded to debtor                                $554.59

 NET RECEIPTS:                                                                                             $8,814.11


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,310.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $376.95
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $4,686.95

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim        Principal       Int.
 Name                                        Class   Scheduled      Asserted         Allowed         Paid         Paid
 Capital One Bank                        Unsecured         346.00        346.41           346.41           0.00        0.00
 Cavalry Portfolio Serv                  Unsecured         525.00           NA               NA            0.00        0.00
 Cavalry SPV I LLC                       Unsecured         524.00        524.82           524.82           0.00        0.00
 City of Chicago Department of Revenue   Unsecured      1,500.00       6,916.20         6,916.20           0.00        0.00
 Comcast                                 Unsecured         732.00           NA               NA            0.00        0.00
 Department Of Education                 Unsecured     25,881.00     26,576.63        26,576.63            0.00        0.00
 Diversified Consultant                  Unsecured         559.00           NA               NA            0.00        0.00
 First Loans Financial                   Unsecured         700.00           NA               NA            0.00        0.00
 Greentree                               Unsecured         691.00           NA               NA            0.00        0.00
 Jefferson Capital Systems LLC           Unsecured         463.00        463.44           463.44           0.00        0.00
 JPMorgan Chase & Co.                    Unsecured         900.00           NA               NA            0.00        0.00
 LVNV Funding, LLC                       Unsecured         623.00           NA               NA            0.00        0.00
 Meta/moneypwrloc                        Unsecured           0.00           NA               NA            0.00        0.00
 Midland Funding                         Unsecured      1,103.00            NA               NA            0.00        0.00
 Overland Bond & Investment Corp         Unsecured     11,113.00     10,931.84        10,931.84            0.00        0.00
 Pangea Ventures                         Unsecured      2,300.00            NA               NA            0.00        0.00
 Peritus Portfolio Services II LLC       Secured       10,250.00       9,941.39         9,941.39      2,866.37    1,260.79
 Speedy Cash                             Unsecured         500.00        663.80           663.80           0.00        0.00
 Union Auto Sales                        Secured        5,000.00       6,092.11         6,092.11           0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-29118        Doc 31      Filed 04/22/19     Entered 04/22/19 15:55:28             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $16,033.50          $2,866.37           $1,260.79
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $16,033.50          $2,866.37           $1,260.79

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $46,423.14               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,686.95
         Disbursements to Creditors                             $4,127.16

 TOTAL DISBURSEMENTS :                                                                       $8,814.11


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/22/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
